EXHIBIT 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 1st day of February 2008, by and between UNIVERSAL
STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation (the “Company”), and
Clarence M. McAninch (the “Employee”).

WITNESSETH:

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the Company and Employee agree as follows:

Article 1. - Employment

1.1. Employment. The Company agrees to employ Employee, and Employee agrees to
serve the Company, for the period stated in Article 2 hereof (the “Term of
Employment”) and upon the other terms and conditions herein provided.

1.2. Position and Responsibilities. The Company employs Employee, and Employee
agrees to serve at the direction of the Board of Directors of the Company during
the Term of Employment.

1.3. Duties. During the Term of Employment, Employee shall devote all of his
business time, attention, skill and efforts to the faithful performance of his
duties hereunder.

Article 2. - Term

The term (the “Term”) of this Agreement shall commence on the date hereof and
expire on May 20, 2008, unless this Agreement shall have been sooner terminated
as hereinafter set forth.

Article 3. - Compensation

3.1. Salary. As compensation to the Employee for the performance of services
hereunder, the Company shall pay to the Employee a base monthly salary (the
“Salary”) of $17,250.00. Installments of the Salary shall be paid to the
Employee in accordance with the standard procedure of the Company, which at the
present time is once every two weeks. During the period of this Agreement,

3.2. Reimbursement of Expenses. The Company will reimburse the Employee for
those customary and necessary business expenses incurred by him in the
performance of his duties and activities on behalf of the Company. Except as
provided in this Agreement, such expenses will be reimbursed only on
presentation by the Employee of appropriate documentation to substantiate such
expenses pursuant to the policies and procedures of the Company governing
reimbursement of business expenses to its Employees.

3.3. Participation in Plans. The Employee shall be entitled to participate in
any life, medical, dental, health, hospitalization, travel, accident and/or
disability insurance plans and in any

 

McAninch Empl Agmt



--------------------------------------------------------------------------------

sick leave and/or salary continuation plan, vacation, holiday pay, retirement or
employee benefit plan or program generally offered by the Company to its
salaried employees. Employee may remain in the employee group health care plan
until May 31, 2008.

Article 4. - Termination of Employment

4.1. Definitions. For the purposes hereof:

(a) “Disability” shall be deemed to have occurred when the Employee is eligible,
due to a health condition, to collect benefits under the Company’s short term
disability plan and has been determined by the Board of Directors to be unable
to perform substantially the duties associated with the Employees position for a
period of three months.

(b) “Cause” shall mean any of the following: (i) Employee's personal dishonesty
or willful misconduct; (ii) Employee's willful violation of any law or material
rule or regulation, provided that such violation is demonstrably injurious to
the assets, operations or business prospects of the Company; (iii) the
conversion or embezzlement for the personal benefit of the Employee of corporate
funds or property or a material business opportunity of the Company; (iv) the
misuse by the Employee for his personal benefit of any trade secrets or other
information of the Company in violation of the provisions of Article 7 of this
Agreement; or (v) Employee's material breach of any other provision of this
Agreement which is not cured within thirty (30) days of receipt of notice of
such breach from Company.

(c) “Good Reason” shall, absent the Employee’s consent to such action, mean the
occurrence of any one of the following: (i) any breach by the Company of a
material obligation under this Agreement; (ii) a material reduction by the
Company in the Employee’s Salary, except for proportional across-the-board
salary reductions similarly affecting all Employees of the Company; or (iii) any
material reduction by the Company of the benefits, taken as a whole, enjoyed by
the Employee on the date of this Agreement under any savings, life insurance,
medical, health and accident, disability or other employee welfare benefit plans
or programs, including vacation programs, provided that this paragraph
(iii) shall not apply to any proportional across the board reduction or action
similarly affecting all senior Employees of the Company.

Notwithstanding the foregoing, no event of “Good Reason” shall be deemed to have
occurred unless Employee provides to the Chairman of the Compensation Committee
of the Board of Directors of the Company written notice of the facts and
circumstances which Employee believes constitutes Good Reason under this
Section 4.1(c) within 30 days of such initial occurrence and such facts and
circumstances are not corrected or otherwise cured by the Company within thirty
(30) days of receipt thereof. Termination by Employee for Good Reason must occur
within 90 days of the initial occurrence of the Good Reason event.

(d) “Notice of Termination” shall mean written notice which shall indicate the
specific termination or resignation provisions in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination or resignation under the provision so
indicated and the Company shall submit to the Employee a certified statement
signed by the Chairman of the Compensation Committee of the Board of Directors
of the Company approving such termination in the case of a Termination by the
Company for Cause or Without Cause.

 

McAninch Empl Agmt



--------------------------------------------------------------------------------

(e) “Date of Termination” shall mean the date specified in the Notice of
Termination as the effective date the Employee’s employment is terminated for
any reason or the Employee’s effective date of resignation, which ever is
earlier.

Article 5. - Compensation Upon Termination

5.1. Death. If the Employee’s employment hereunder terminates by reason of his
death, his beneficiaries shall be entitled to receive from the Company such
amounts as are then provided pursuant to plans, programs or arrangements
currently in effect or as approved from time to time by the Board of Directors.

5.2. Disability. If the Employee’s employment hereunder terminates by reason of
his Disability, the Employee shall be entitled to receive such amounts as are
then provided pursuant to Company’s then existing disability plans, programs or
arrangements. Notwithstanding any provisions herein to the contrary, the
Employee shall be entitled to receive all benefits to which the Employee is
entitled as a terminated employee under the terms of any of the Company’s
qualified employee benefit plans and any other plan, program or arrangement
relating to retirement or other benefits including, without limitation, any
employee stock ownership plan or any plan now in effect or which is established
(with approval of the Board of Directors) as a supplement to any of the
aforenamed plans, except as otherwise provided in such plans as a result of the
Employee’s termination of employment.

5.3. Cause. If the Employee’s employment hereunder is terminated by the Company
for Cause, the Company shall pay to the Employee his full base Salary through
the Date of Termination but at a rate no greater than that in effect at the time
Notice of Termination is given, and the Company shall have no further
obligations to the Employee under this Agreement.

5.4. By the Company Without Cause or by the Employee by Resignation for Good
Reason. If the Employee’s employment hereunder is terminated by the Company
without Cause or is terminated by the Employee pursuant to his resignation for
Good Reason, then the Employee shall be entitled to the benefits provided below,
which shall constitute complete satisfaction of the obligations of the Company
to the Employee under this Agreement:

(a) The Company shall pay the Employee his full base Salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given.

(b) Subsequent to the Date of Termination, the Company shall pay as severance
pay to the Employee, his full base salary through May 20, 2008, at the rate in
effect at the time Notice of Termination is given, paid on the Company’s regular
pay date schedule. Such payment shall be less applicable taxes and mandatory
deductions.

(c) The Company will provide health care benefits under the group policies
covering the other corporate employees covering Medical, Dental, Vision and
Prescription Drugs, subject to any changes made to the group policies, as
provided prior to the Date of Termination for the Employee and eligible
dependents, that were covered prior to any Date of Termination, until May 31,
2008 at no cost to the Employee. This period will not reduce the eligible COBRA
period.

(d) The Employee shall not be required to mitigate the amount of any payments
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer, or otherwise.

 

McAninch Empl Agmt



--------------------------------------------------------------------------------

(e) Notwithstanding any provisions herein to the contrary, the Employee shall be
entitled to receive all benefits to which the Employee is entitled as a
terminated employee under the terms of any of the Company’s qualified employee
benefit plans and any other plan, program or arrangement relating to retirement
or other benefits including, without limitation, any employee stock ownership
plan or any plan now in effect or which is established (with approval of the
Board of Directors) as a supplement to any of the aforenamed plans, except as
otherwise provided in such plans as a result of the Employee’s termination of
employment.

Article 6. - Duties of Employee After

Termination of Employment

Following any termination of Employee’s employment and for a period of ninety
(90) days thereafter, the Employee shall fully cooperate with the Company in all
matters relating to the winding up and orderly transfer of the Employee’s work
on behalf of the Company. Not later than the effective date of any termination
of the employment, the Employee will immediately deliver to the Company any and
all of the Company’s property of any kind or nature whatsoever in the Employee’s
possession, custody or control, including, without limitation any and all
Confidential Information as that term is defined in Section 7 of this Agreement.

Article 7. - Confidential Information; Invention Assignment

7.1. Confidential Relationship. Employee understands and agrees that all company
manuals, company policies, marketing plans and surveys, product designs,
schematics, specifications and product location and installation data, formulae,
processes, methods, machines, compositions, customer information, ideas,
inventions, financial information and plans of the Company and all records,
correspondence, files, customer lists, data and other information pertaining to
or concerning the Company, its principals, vendors and customers (collectively
the “Confidential Information”) contain valuable confidential information that
is owned by the Company, and, therefore, that during the period of employment
hereunder and at all times thereafter, Employee shall not utilize such
Confidential Information for his own benefit or for the benefit of any person or
entity other than the Company, nor shall he divulge or communicate any such
Confidential Information to any person or entity without the express
authorization of the Company. Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of a disclosure by Employee. The Employee agrees that, on the termination
of his employment, he will immediately surrender to the Company any and all
Confidential Information in his possession pertaining to the Company and its
business.

7.2. Assignment of Rights. All inventions, discoveries, designs, developments,
technology, computer programs, writings and reports that are made or conceived
of by the Employee in the course of his employment with the Company, whether or
not patentable or copyrightable, shall become and remain the sole property of
the Company without additional compensation to Employee. The Employee recognizes
that all such works shall be considered works-for-hire and hereby transfers and
assigns any right, title, copyright and interest that Employee acquires in such
works to the Company and will, from time to time, give the Company all
reasonable assistance, execute all papers and do all things that may reasonably
be required to protect and preserve the rights of the Company in such works.

 

McAninch Empl Agmt



--------------------------------------------------------------------------------

7.3. No Breach of Other Obligations. The Employee represents that, in the course
of performing services for the Company, he will not breach any agreement he may
have with others with respect to confidential information, and will not bring to
the Company or use in any way any materials or documents obtained from others
under an agreement of confidentiality.

Article 8. - Source of Payments

All payments provided for under this Agreement shall be paid in cash from the
general funds of the Company and no special or separate fund shall be
established and no other segregation of assets shall be made to assure payment.
No trust or fiduciary relationship with respect to payments shall be deemed
created hereby and, to the extent that any person acquires a right to receive
payments hereunder, such right shall be no greater than the rights of a general
creditor of the Company.

Article 9. - Miscellaneous

9.1. Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

9.2. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Chairman of the Compensation Committee

of the Board of Directors

c/o Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

To the Employee:

Clarence M. McAninch

113 Huron Drive

Carnegie, PA 15106

Any such notice or communication shall be sent by certified or registered mail,
return receipt requested, postage prepaid, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt, as shown by the receipt therefor, shall determine the
time at which notice was given.

 

McAninch Empl Agmt



--------------------------------------------------------------------------------

9.3. Assignment; Agreement. This Agreement shall be binding upon and inure to
the benefit of the heirs and personal representatives of the Employee and the
successors and assigns of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Employee.

9.4. Entire Agreement; Amendment. This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof. This Agreement may be
amended or any provision hereof waived at any time only by written agreement of
the parties hereto.

9.5. Governing Law. This Agreement and its validity, interpretation, performance
and enforcement shall be governed by the laws of the Commonwealth of
Pennsylvania, other than the conflict of laws provisions of such laws.

9.6. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the remainder of such provision that is not held so invalid, and the remainder
of such provision, together with all other provisions of this Agreement, shall
to the full extent consistent with law continue in full force and effect.

9.7. Headings. The Article and Section headings in this Agreement are for
convenience of reference only; they form no part of this Agreement and shall not
affect its interpretation.

9.8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement as of the day and year first written above.

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. By:  

/s/ Dennis M. Oates

Title:   President and Chief Executive Officer EMPLOYEE

/s/ Clarence M. McAninch

Clarence M. McAninch

 

McAninch Empl Agmt